                   Case 18-11535-LSS   Doc 140    Filed 03/31/20    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                      )    Chapter 7
                                            )
THE ART INSTITUTE OF                        )    Case No. 18-11535 (LSS)
PHILADELPHIA LLC, et al.                    )
                                            )    (Jointly Administered)
                   Debtors.                 )

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Sunny Singh of Weil, Gotshal & Manges LLP, 767 Fifth Avenue,
New York, New York 10153 to represent Providence Equity Partners LLC and Goldman
Sachs & Co. LLC in the above-captioned cases.

Date: March 30, 2020
      Wilmington, Delaware
                                                 /s/ Paul N. Heath
                                                 Paul N. Heath (No. 3704)
                                                 RICHARDS, LAYTON & FINGER, P.A.
                                                 One Rodney Square
                                                 920 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 651-7700
                                                 Facsimile: (302) 651-7701
                                                 Email: health@rlf.com




RLF1 23168855v.1
                   Case 18-11535-LSS    Doc 140      Filed 03/31/20     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bar of the State of New
York and admitted to practice before the United States District Court for the Eastern and
Southern Districts of New York and submit to the disciplinary jurisdiction of this Court for
any alleged misconduct which occurs in the preparation or course of these cases. I also
certify that I am generally familiar with this Court’s Local Rules and with the Revised
Standing Order for District Fund effective September 1, 2016. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for the District Court.

Dated: March 30, 2020                              /s/ Sunny Singh
                                                   Sunny Singh
                                                   WEIL GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                   E-mail: sunny.singh@weil.com



                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                    LAURIE SELBER SILVERSTEIN
       Dated: March 31st, 2020
                                                    UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
RLF1 23168855v.1
